Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  144206-7                                                                                                  Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 144206-7
                                                                   COA: 296510, 302137
                                                                   Tuscola CC: 09-011135-FH
  SHEILA KAY HARDY,                                                            09-011136-FH
           Defendant-Appellant,

  and

  PHILLIP WAYNE HARDY,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 11, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2012                      _________________________________________
         d0416                                                                Clerk